IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-109-CR



MICHAEL McGRAW,

	APPELLANT


vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 0936115, HONORABLE BOB PERKINS, JUDGE PRESIDING

 


PER CURIAM


	This is an appeal from a judgment of conviction for aggravated robbery.  Appellant
has filed a motion to withdraw the appeal.  No decision of this Court has been delivered.  The
motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

Before Chief Justice Carroll, Justices Jones and Kidd;
   Chief Justice Carroll Not Participating
Appeal Dismissed on Appellant's Motion
Filed:  November 2, 1994
Do Not Publish